DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on October 16, 2020.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10-13, 15, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Caviles et al. (US 6,752,313 B1)(“Caviles”) in view of Spector et al. (US 2019/0370768 A1)(“Spector”) and further in view of Kim et al. (US 2012/0041879 A1)(“Kim”).

As to Claims 1, 11, and 20, Caviles discloses a method for real time onboarding using identifier pooling, the method comprising:/A non-transitory computer readable storage medium including instructions that, when executed by a processor (Fig.1), cause the processor to perform operations for real time onboarding using identifier pooling, the operations comprising:/A system, comprising: a memory that stores a merchants account data store (central database server 62, “issued MID, TID, and GID tables…”, C.8, L.34-40); and a processor (Fig.1) coupled with the memory configured to:
receiving, at a commerce platform system (payment gateway 16) from a merchant system (merchant 12), a transaction request (“transaction data,” C.2, L.47) using a merchant system identifier (“MID,” C.2, L.49, MID is merchant identification number, see C.1, L.49) and merchant system authentication credentials (TID,” C.2, L.49, TID is terminal identification number, see C.1, L.50) associated with the merchant identifier (“payment page is sent from the merchant 12,” C.2, L.37-38, “The browser transmit function sends the transaction data…to…gateway 16” C.2, L.47-50, C.2, L.41-51), the transaction request specifying a payments partner system (“GID identifies an Internet 60 gateway between the public Internet and a private network of banks, independent sales organizations (ISOs), acquirer banks (ACQs) and processing centers for processing credit card transactions.,” C.1, L.60-64) to process at least a part of the transaction (“The gateway directs the transaction to front-end processing center 24, also identified by the GID.” C.2, L.51-53); 
selecting a commerce platform system payments partner identifier from a pool of available commerce platform system payment partner identifiers provisioned by the payments partner system for the commerce platform system (“At step 48 the ISO selects a shell account containing an available MID, TID and GID from the pool of available active MIDs, TIDs 40 and GIDs and transmits the MID, TID and GID contained in the shell account to the merchant.” C.6, L.37-41); 
updating a merchant accounts data store by associating the selected commerce platform system payments partner identifier (shell account “GID”) with the merchant identifier (shell account “MID”)(“at step 50 the ISO creates a record associating the merchant applicant with the selected MID, TID and GID, and establishing an active MA” C.6, L.52-54, “The central database server includes…issued MID, TID, and GID tables…” C.8, L.35-44); and 
processing, by the commerce platform system, the transaction using the selected payments partner identifier (“GID identifies an Internet 60 gateway between the public Internet and a private network of banks, independent sales organizations (ISOs), acquirer banks (ACQs) and processing centers for processing credit card transactions.,” C.1, L.60-64) associated by the commerce platform system with the merchant ID (“The gateway directs the transaction to front-end processing center 24, also identified by the GID.” C.2, L.51-53, MID and GID are associated with each other, see C.8, L.35-40).
Caviles does not directly disclose:
the merchant system authentication credentials authenticating the merchant system to the commerce platform system;
determining, by the commerce platform system, whether the merchant system is onboarded for use of the payments platform system; 
when the merchant system is determined not to be onboarded for use of the payments platform system, selecting a commerce platform system payments partner identifier;
the commerce platform system using commerce platform payments partner credentials established by the commerce platform with the payments partner system to authenticate the commerce platform system to the payments partner system for performing the transaction.
Spector teaches
determining, by a commerce platform system (system 100), whether the merchant system is onboarded (i.e. registered) for use of the payments platform system (“online credit-based billpay system” [0038])(“…determine if the identified merchant is registered.” [0039]); 
when the merchant system is determined not to be onboarded for use of the payments platform system (“If the merchant is not registered, in step 230, the backend may communicate with the merchant” [0040]), selecting a commerce platform system payments partner identifier (“the financial institution may provide the merchant with a…token, etc” [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caviles by the features of Spector and in particular to include in Caviles, the features of: determining, by the commerce platform system, whether the merchant system is onboarded for use of the payments platform system; and when the merchant system is determined not to be onboarded for use of the payments platform system, selecting a commerce platform system payments partner identifier, as taught by Spector.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate bill-paying (Spector, [0003]).

Kim teaches 
the merchant system authentication credentials authenticating the merchant system to the commerce platform system (payment processor 130)(“If all three of the above conditions
for determining verification successfully occur (e.g., merchant_id exists in the merchant management database, merchant is available to service, merchant_id matches service_ id), then the merchant verification occurs successfully” [0064]);
the commerce platform system using commerce platform payments partner credentials (“credential information,” [0022]) established by the commerce platform (payment processor 130) with the payments partner system (network partner 140) to authenticate the commerce platform system to the payments partner system for performing the transaction (“The payment system sends the account credential information to the network partner for authentication” [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector combination by the features of Kim and in particular to include in the Caviles/Spector combination, the features of: the merchant system authentication credentials authenticating the merchant system to the commerce platform system, and the commerce platform system using commerce platform payments partner credentials established by the commerce platform with the payments partner system to authenticate the commerce platform system to the payments partner system for performing the transaction, as taught by Kim.
A person having ordinary skill in the art would have been motivated to combine these features because “[a] consumer can quickly complete a payment transaction with a merchant even though the consumer has no payment method saved with this merchant” (Kim, [0022]).

As to Claims 2 and 12, the Caviles/Spector/Kim combination discloses as discussed above.  Cavlies further discloses determining that the merchant system is onboarded (registered) for use of the payments platform system when the merchant identifier is associated with a payments partner identifier in a merchant account maintained in the merchant accounts data store (“But, before an on-line merchant can begin accepting credit card payments, the merchant must first establish a credit card merchant account (MA).… Each MA includes a merchant identification number (MID), a terminal identification number (TID), and a gateway identification number (GID).” C.1, L.44-52); and using the payments partner identifier from the merchant account as the selected payments partner identifier when processing the transaction (“The browser transmit function sends the transaction data, preferably through a secure socket layer (SSL), including the credit card number, expiration date, the MID and the TID, to an Internet gateway 16 designated by the GID embedded within the payment page” C.2, L.46-51).

As to Claims 3 and 13, the Caviles/Spector/Kim combination discloses as discussed above.  Cavlies does not directly disclose but Spector teaches wherein the transaction received by the commerce platform system from the merchant system is received at an application programming interface (API) endpoint of the commerce platform system in an commerce platform API based message that uses a first set of one or more commerce platform APIs (“a traditional credit card processing API at the frontend may process the credit card side of the transaction, and, depending on how the merchant is to be paid, the backend may select the appropriate API to use” [0042]), and wherein the commerce platform system uses a second set of payments partner API(s) to exchange payments partner API based messages with the payments partner system for performing the transaction (“the financial institution may provide APIs to allow the merchant to conduct the transaction. For example, APIs may be provided at the time of onboarding via electronic documentation including WSDL or other self-discovered APIs, human-readable documentation, etc.” [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Spector and in particular to include in the Caviles/Spector/Kim combination, the features of, wherein the transaction received by the commerce platform system from the merchant system is received at an application programming interface (API) endpoint of the commerce platform system in an commerce platform API based message that uses a first set of one or more commerce platform APIs, and wherein the commerce platform system uses a second set of payments partner API(s) to exchange payments partner API based messages with the payments partner system for performing the transaction, as taught by Spector.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate bill-paying (Spector, [0003]).

As to Claims 5 and 15, the Caviles/Spector/Kim combination discloses as discussed above.  Spector does not teach but Caviles further discloses determining whether a merchant identifier maintained in a merchant accounts data store and associated with the merchant by the access credentials is associated with a payments platform system identifier (“the merchant may begin processing credit card transactions substantially immediately upon receiving the MID, TID and GID now associated with its MA. When the application completes the underwriting process, the appropriate funds will flow to the merchant” C.6, L.58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Caviles and in particular to include in the determining whether the merchant is onboarded step of Spector in the Caviles/Spector/Kim combination, the feature of, determining whether a merchant identifier maintained in a merchant accounts data store and associated with the merchant by the access credentials is associated with a payments platform system identifier, as taught by Caviles.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate bill-paying (Spector, [0003]).

As to Claims 8 and 18, the Caviles/Spector/Kim combination discloses as discussed above.  
Cavlies further discloses
initiating, by the commerce platform, asynchronous onboarding completion (“when the application successfully completes…” C.5, L.7-10) of the merchant system to the payments partner system after the transaction is concluded and when the merchant system is determined not to be onboarded for use of the payments platform system (“In this way, the merchant may begin accepting credit cards substantially immediately upon opening the merchant account, even while the underwriting process is taking place.” C.5, L.10-14, as such transactions can take place after MID, RID, and GID are furnished but onboarding is not complete); 
Cavlies does not directly disclose but Spector teaches 
selecting a subset of merchant account information maintained by the commerce platform (backend for financial institution) system in the merchant accounts data store (“Financial institution 120 may host one or more accounts for customer 110,” [0030]) to complete the onboarding of the merchant system for use of the payments platform system (“If the merchant is not registered, in step 230, the backend may communicate with the merchant (e.g., by email, text, etc.) to receive information about the merchant. For example, the financial institution may determine the types of payments accepted (e.g., credit, check, rewards, ACH, etc.) by the merchant, address information, etc.” [0040]); and 
supplying the subset of merchant account information to the payments platform system to establish a merchant system account at the payments platform system (“In step 240, the accepted payment mechanism, such as those received in step 230, may be retrieved for the merchant” [0044]). 
receiving, from the payments partner system, merchant payments partner account information in response to the establishment of the merchant system account at the payments platform system (“and in step 250, an accepted payment mechanism may be selected for the bill payment” [0044]); and 
updating the merchant account in the merchants account data store to include the merchant payments partner account information (“the financial institution may transfer funds to the merchant's account within the financial institution,” [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Spector and in particular to include in the Caviles/Spector/Kim combination, the features of, selecting a subset of merchant account information maintained by the commerce platform (backend for financial institution) system in the merchant accounts data store to complete the onboarding of the merchant system for use of the payments platform system; and supplying the subset of merchant account information to the payments platform system to establish a merchant system account at the payments platform system, receiving, from the payments partner system, merchant payments partner account information in response to the establishment of the merchant system account at the payments platform system; and updating the merchant account in the merchants account data store to include the merchant payments partner account information, as taught by Spector.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate bill-paying (Spector, [0003]).

As to Claim 10, the Caviles/Spector/Kim combination discloses as discussed above.  
Caviles does not directly disclose wherein the commerce platform system infers the transaction request specifying the payments partner system for which the merchant system is determined not to be onboarded for use of the payments platform system as including a request to be onboarded for use of the payments platform system specified in the transaction request.
Spector teaches wherein a commerce platform system infers when the merchant system is determined not to be onboarded for use of the payments platform system as including a request to be onboarded for use of the payments platform system specified in the transaction request (“If the merchant is not registered, in step 230, the backend may communicate with the merchant (e.g., by email, text, etc.) to receive information about the merchant” [0040], see step 230 “Merchant onboarded”, Fig.2, as such, when the merchant is not onboarded/registered an onboarding process occurs automatically, “In step 240, the accepted payment mechanism, such as those received in step 230, may be retrieved for the merchant,” [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Spector and in particular to include in the transaction request of Caviles in the Caviles/Spector/Kim combination, the features of, wherein the commerce platform system infers when the merchant system is determined not to be onboarded for use of the payments platform system as including a request to be onboarded for use of the payments platform system specified in the transaction request, as taught by Spector.
A person having ordinary skill in the art would have been motivated to combine these features because it would help make onboarding more convenient for the merchant.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caviles in view of Spector and further in view of Kim and Katzin et al. (AU 2015201425 B2)(“Katzin”).

As to Claims 4 and 14, the Caviles/Spector/Kim combination discloses as discussed above.  
Cavlies does not directly translating, by the commerce platform, between commerce platform API based messages and payments partner API based messages during the processing of the transaction.
Katzin teaches translating, by the commerce platform (i.e. gateway server), between commerce platform API based messages (i.e. merchant to gateway server) and payments partner API based messages (i.e. gateway server to service provider) during the processing of the transaction (“transmitting, from the merchant or acquirer computer to the gateway server, a service request message including service request data or transaction authorization request data, wherein the service request message is intended for a service provider or a payment network, wherein the service request message is transmitted according to a first format over a first application platform interface (API) regardless of communication standard requirements of the service provider or the payment network, wherein the gateway server thereafter: parses the service request data from the service request message, the service request data including a service provider identifier indicating the service provider; accesses an abstraction layer database to determine the service provider using the service provider identifier; translates using the abstraction layer database, at least a portion of the service request data into a second data fo1mat to communicate with the service provider, the second data format being different from the first data format, the second data format satisfying the communication standard requirements of the service provider” [0012d]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Katzin and in particular to include in the Caviles/Spector/Kim combination, the features of translating, by the commerce platform, between commerce platform API based messages and payments partner API based messages during the processing of the transaction, as taught by Katzin.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to effectuate communication between disparate transaction infrastructures between payment partners, merchants, and consumers.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Caviles in view of Spector and further in view of Kim and Calinog et al. (US 2020/0034813 A1)(“Calinog”).

As to Claims 6 and 16, the Caviles/Spector/Kim combination discloses as discussed above.  Caviles further discloses 
establishing, by the commerce platform system with the payments partner system prior to receiving the transaction, a plurality of commerce platform system payments partner identifiers (“GID”s) that identify the commerce platform system to the payments partner system and enable the commerce platform system to perform transaction using the payments partner system (“the merchant may begin processing credit card transactions substantially immediately upon receiving the MID, TID and GID now associated with its MA.” C.6, L.55-61, “This includes updating the front-end processing center, the Internet gateway identified in the GID, and the back-end systems including the acquiring bank's systems and issuing bank's systems with information regarding the identity of the merchant associated with the MA,” C.6, L.66-C.7, L.1-3); 
storing the established plurality of identifiers in a corresponding payments partner identifier pool in an identifier pools data store of the commerce platform (“the ISO creates a record associating the merchant applicant with the selected MID, TID and GID, and establishing an active MA” C.6, L.51-54).
Caviles does not directly disclose
periodically determining, asynchronously with the processing of the transaction, whether to replace one or more previously established plurality of identifiers in the corresponding payments partner identifier pool; and 
in response to a determination to replace the one or more previously established plurality of identifiers, establishing, by the commerce platform system with the payments partner system, a second plurality of commerce platform system payments partner identifiers to replace the one or more previously established plurality of identifiers in the corresponding payments partner identifier pool in the identifier pools data store.
Calinog teaches
periodically determining, asynchronously with the processing of the transaction, whether to replace one or more previously established plurality of identifiers in the corresponding payments partner (payer data source 112) identifier pool (“the token vault 139 comprises a data structure for storing a timestamp for each token(s). The token(s) may expire and be replaced with new token(s) at periodic intervals,” [0073]); and 
in response to a determination to replace the one or more previously established plurality of identifiers, establishing, by the commerce platform system (provider computing system 102) with the payments partner system, a second plurality of commerce platform system payments partner identifiers to replace the one or more previously established plurality of identifiers in the corresponding payments partner identifier pool in the identifier pools data store (“The token(s) may expire and be replaced with new token(s)” [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Calinog and in particular to include in the Caviles/Spector/Kim combination, the features of,  periodically determining, asynchronously with the processing of the transaction, whether to replace one or more previously established plurality of identifiers in the corresponding payments partner identifier pool; and in response to a determination to replace the one or more previously established plurality of identifiers, establishing, by the commerce platform system with the payments partner system, a second plurality of commerce platform system payments partner identifiers to replace the one or more previously established plurality of identifiers in the corresponding payments partner identifier pool in the identifier pools data store, as taught by Calinog.
A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the identifiers so they are not re-used or stolen by unauthorized entities.

As to Claims 7 and 17, the Caviles/Spector/Kim combination discloses as discussed above.  
Caviles does not directly disclose
wherein the one or more previously established plurality of identifiers in the corresponding payments partner identifier pool are determined to be replaced when: 
the commerce platform system detects that a payments partner identifier is associated with a merchant account; 
the commerce platform system detects that a total number of the previously established plurality of identifiers that have not been assigned to a merchant account from the corresponding payments partner identifier pool satisfies a threshold value; 
or a combination thereof.
Calinog teaches
wherein the one or more previously established plurality of identifiers in the corresponding payments partner identifier pool are determined to be replaced when: 
the commerce platform (provider computing system 102) system detects that a payments partner identifier is associated with a merchant account (“every time a token has been used,” [0073], since a token is associated with a merchant/ “business (payer 108).” [0042], every time a token is used it has been used for that merchant); 
the commerce platform system detects that a total number of the previously established plurality of identifiers that have not been assigned to a merchant account from the corresponding payments partner identifier pool satisfies a threshold value; 
or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Calinog and in particular to include in the Caviles/Spector/Kim combination, the features of,  wherein the one or more previously established plurality of identifiers in the corresponding payments partner identifier pool are determined to be replaced when: the commerce platform system detects that a payments partner identifier is associated with a merchant account; the commerce platform system detects that a total number of the previously established plurality of identifiers that have not been assigned to a merchant account from the corresponding payments partner identifier pool satisfies a threshold value, or a combination thereof, as taught by Calinog.
A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the identifiers so they are not re-used or stolen by unauthorized entities.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caviles in view of Spector and further in view of Kim and Vasu et al. (US 2019/0087822 A1)(“Vasu”).

As to Claims 9 and 19, the Caviles/Spector/Kim combination discloses as discussed above.  
Caviles does not directly disclose
determining whether the subset is sufficient to satisfy account data collection requirements of the payments partner system; 
when the subset is determined to not be sufficient, obtaining an additional subset of merchant account information; and 
supplying, by the commerce platform system, the additional subset of merchant account information with the subset of merchant account information to the payments platform system to establish the merchant system account at the payments platform system.
Vasu teaches 
determining whether the subset is sufficient to satisfy account data collection requirements of the payments partner system (“the DAC computing device is configured to collect a first set of DAC data from at least one merchant computing device and transmit such data to the onboarding computing device.” [0023]); 
when the subset is determined to not be sufficient, obtaining an additional subset (“DAC data” [0021]) of merchant account information (“transmits the second set of DAC data to the onboarding computing device for registration of the merchant” [0024]); and 
supplying, by the commerce platform system, the additional subset of merchant account information with the subset of merchant account information to the payments platform system (i.e. acquirer) to establish the merchant system account at the payments platform system (“the onboarding computing device transmits the second set of DAC data to the acquirer computing device,” [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Caviles/Spector/Kim combination by the features of Vasu and in particular to include in the Caviles/Spector/Kim combination, the features of, determining whether the subset is sufficient to satisfy account data collection requirements of the payments partner system; when the subset is determined to not be sufficient, obtaining an additional subset of merchant account information; and  supplying, by the commerce platform system, the additional subset of merchant account information with the subset of merchant account information to the payments platform system to establish the merchant system account at the payments platform system, as taught by Vasu.
A person having ordinary skill in the art would have been motivated to combine these features because this would help to better determine risk for onboarding the merchant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is:
The cited NPL reference: “The business value of the stripe payments platform” which discusses that Stripe™ offers an API-based payments platform, and mentions onboarding of sellers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        September 30, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621